Name: Commission Regulation (EEC) No 2272/88 of 25 July 1988 on the supply of sorghum to the League of Red Cross Societies (LRCS) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  plant product;  cooperation policy
 Date Published: nan

 26. 7. 88 Official Journal of the European Commuriities No L 200/5 COMMISSION REGULATION (EEC) No 2272/88 of 25 July 1988 on the supply of sorghum to the League of Red Cross Societies (LRCS) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and foodraid management (3), lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 19 May 1987 on the supply of food aid to LRCS the Commission allocated to the latter organization 500 tonnes of cereals to be supplied free at port of landing ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of sorghum to the LRCS in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7. 1988 , p. 7. (3) OJ No L 136, 26. 5 . 1987, p. 1 . 4) OJ No L 204, 25. 7. 1987, p. 1 . 26. 7. 88 No L 200/6 Official Journal of the European Communities ANNEX 1 . Operation No ('): 906/87 2. Programme : 1987 3 . Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, BP 372, CH-1211 Geneve 19 (telex 22 555 LRCS CH) 4. Representative of the recipient (2) : Croissant-Rouge mauritanien - Av. Gamal Abdel Nasser - BP 344 Nouakchott - Mauritanie - Tel . : 526 70 5. Place or country of destination : Mauritania 6. Product to be mobilized : Sorghum 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 5) 8 . Total quantity : 500 tonnes 9. Number of lots : one 10. Packaging and marking (4): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a)  on the sacks shall be printed a red crescent 10 cm high with the points facing to the right as well as the following (in letters at least 5 cm high) 'ACTION N0 906/87 / SORGHO / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROIS ­ SANT ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : supply free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 August to 5 September 1988 18 . Deadline for the supply : 20 October 1988 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 9 August 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16 August 1988 at 12 noon (b) period for making the . goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 September 1988 (c) deadline for the supply : 30 October 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 10 July 1988 fixed by Regulation (EEC) No 1877/88 in Official Journal of the European Communities No L 168 of 1 July 1988 . 26 . 7. 88 Official Journal of the European Communities No L 200/7 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 level . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30  236 20 05 ( «) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.